Citation Nr: 0828398	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder.  

2.  Entitlement to service connection for a chronic left 
ankle disorder.  

3.  Entitlement to service connection for a chronic left foot 
disorder.  

4.  Entitlement to an increased disability evaluation for the 
veteran's right knee anterior cruciate ligamental tear 
residuals, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased disability evaluation for the 
veteran's right knee arthritis, currently evaluated as 10 
percent disabling.  

6.  Entitlement to an increased disability evaluation for the 
veteran's low back disorder, currently evaluated as 10 
percent disabling.  



WITNESS AT HEARING ON APPEAL

The veteran


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1986 to November 
1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic left knee 
disorder, a chronic left ankle disorder, and a chronic left 
foot disorder and increased evaluations for the veteran's 
right knee anterior cruciate ligamental tear residuals and 
arthritis and his low back disorder.  In August 2007, the RO 
granted a separate 10 percent evaluation for the veteran's 
right knee arthritis.  


FINDING OF FACT

A June 2008 written statement from the veteran expressly 
withdrew his substantive appeal from the denial of both 
service connection for a chronic left knee, a chronic left 
ankle, and a chronic left foot disorder and increased 
evaluations for his right knee anterior cruciate ligamental 
tear residuals, right knee arthritis, and low back disorder.  


CONCLUSIONS OF LAW

1.  The issue of service connection for a chronic left knee 
disorder has been withdrawn and no allegation of error of 
fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2007).  

2.  The issue of service connection for a chronic left ankle 
disorder has been withdrawn and no allegation of error of 
fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2007).  

3.  The issue of service connection for a chronic left foot 
disorder has been withdrawn and no allegation of error of 
fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2007).  

4.  The issue of an increased evaluation for the veteran's 
right knee anterior cruciate ligamental tear residuals has 
been withdrawn and no allegation of error of fact or law 
remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2007).  

5.  The issue of an increased evaluation for the veteran's 
right knee arthritis has been withdrawn and no allegation of 
error of fact or law remains.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2007).  

6.  The issue of an increased evaluation for the veteran's 
low back disorder has been withdrawn and no allegation of 
error of fact or law remains.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a June 2008 written statement, the veteran indicated that 
"I wish to withdraw my appeal."  A veteran may withdraw his 
substantive appeal in writing at any time prior to the 
Board's promulgation of a decision.  38 C.F.R. § 20.204 
(2007).  The Board finds that the veteran's June 2008 written 
statement effectively withdrew his substantive appeal.  
Therefore, the Board concludes that no allegation of fact or 
law remains.  In the absence of such assertions, the appeal 
should be dismissed.  38 U.S.C.A. § 7105 (West 2002).  


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


